Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/348,842 filed on May 9, 2019.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
In response to restriction requirement mailed on August 8, 2022, applicant has elected the inventive concept of claims in Group I, namely claims 118-125, which election was made without traverse and filed on September 23, 2022.
 Accordingly, claims 126-137 are withdrawn and claims 118-125 are being examined.

Claim Objections
Claim 118 is objected to because of the following informalities:
The claim uses both commas (,) and semicolons (;) as delimiters to separate diffident limitations of the claim whereas only semicolons should be used to separate a limitation from the next one.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“transmitter unit” in claims 118 and 125;
“receiver unit” in claims 118 and 125; and
“beam steering unit” in claims 118, 123 and 124.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 118-121 and 125 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammes et al., DE 10-2015-105263 A1 (Hammes).


With respect to claim 118, Hammes discloses a laser scanner [abstract] for optical measurement of an environment [abstract, par. 2], the laser scanner comprising: an optical distance measuring device for detecting distance measurement data, the optical distance measuring device having: a transmitter unit [FIG. 1, unit 12] for emitting a distance measurement radiation [FIG. 1], and a receiver unit [FIG. 1, unit 26] for receiving parts of the distance measurement radiation returning from the environment [pars. 2, 37], a support [par. 42, FIG. 1, housing 38]; a beam steering unit [FIG. 1, par. 39, deflection unit 18] for performing the distance measurement radiation, the beam being fixed to the support such that it can rotate around a beam axis of rotation [par. 39], and wherein the beam steering unit comprises a mirrored surface for a deflection of the distance measurement radiation [par. 39]; and an angle encoder [par. 39, FIG. 1, unit 32] for recording angle data with respect to a rotation of the beam steering unit about the beam axis of rotation [pars. 39-40], wherein the distance measurement data and the angle data [par. 41], together comprising measurement data [par. 41], are recorded as part of a measurement process [pars. 39-40], which comprises a scanning sensing by means of the distance measuring device with a defined progressive rotation of the beam steering unit about the beam axis of rotation [pars. 39-41], and a continuous emission of the distance measurement radiation and a continuous reception of returning parts of the distance measurement radiation [par. 39], wherein: a receiving optics [FIG. 1, unit 24] for parts of the distance measurement radiation returning via the mirrored surface is arranged on the support with respect to the beam axis of rotation [FIG. 1], an outlet area [par. 37] for the emission of the distance measurement radiation is arranged in the direction of the mirrored surface on the support [FIG. 1, par. 37], and the outlet area has a lateral offset [par. 14] with respect to the optical axis of the receiving optics and the distance measurement radiation emitted by the outlet area is emitted onto the mirrored surface parallel to the optical axis of the receiving optics
 [pars. 14-16, 22, FIG. 1].
	With respect to claim 119, Hammes discloses all the limitations of claim 118 and further discloses wherein the receiving optics has a cutout or window into which the outlet area is placed or which forms the outlet area [par. 20].
With respect to claim 120, Hammes discloses all the limitations of claim 118 and further discloses wherein the outlet area is arranged next to the receiving optics [FIG. 1 – receiving optics is unit 24 in FIG. 1].
With respect to claim 121, Hammes discloses all the limitations of claim 118 and further discloses wherein the outlet area is designed in such a way that, due to the geometry and orientation of the outlet area, the maximum beam diameter at the outlet area of the outgoing distance measurement radiation is substantially enclosed by the outlet area [FIG. 1].
With respect to claim 125, Hammes discloses all the limitations of claim 118 and further discloses wherein the transmitter unit and the receiver unit are arranged on a common printed circuit board [par. 40].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Hammes in view of Ammer et al., US 2019/0064328 A1 (Ammer).
With respect to claim 122, Hammes discloses all the limitations of claim 118. But Hammes does not explicitly disclose wherein the receiving optics also comprise a corrective optics to allow for a parallax effect caused by the lateral offset of the outlet area relative to the beam axis of rotation for parts of the distance measurement radiation returning from a distance which is shorter than a defined near-field distance. However, Ammer discloses wherein the receiving optics also comprise a corrective optics to allow for a parallax effect [pars. 31-34] caused by the lateral offset of the outlet area relative to the beam axis of rotation for parts of the distance measurement radiation returning from a distance which is shorter than a defined near-field distance [pars. 27, 31]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hammes with Ammer with the motivation to devise a light emitting unit for emitting measuring signal and a light receiving  unit comprising a detector for detecting reflected measuring signal and a rotating unit mounted on a support structure comprising a scanning mirror wherein the structure comprises corrective optics for parallax effects [Ammer: abstract, pars. 31-34].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 123 and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 123 and 124, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 123:
“The laser scanner according to claim 118, wherein a compensation algorithm is provided in order to compensate for compensation parameters dependent on the angle data for a parallax effect with respect to outgoing and returning parts of the distance measurement radiation, during the continuous rotation of the beam steering unit about the beam axis of rotation and induced by the lateral offset of the outlet area with respect to the beam axis of rotation.”
With respect to claim 124:
“The laser scanner according to claim 118, wherein the outlet area and the receiving optics are arranged in such a way that a lateral offset of at least 0.5 cm exists between a virtual extension of the optical axis of the receiving optics and a central propagation axis of the distance measurement radiation at the height at which the distance measurement radiation impinges on the beam steering unit.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Nordenfelt, US 2016/0274224 A1, discloses distance measurement instrument with scanning function.
Plangger et al., US 2015/0096181 A1, discloses surveying device having rotating mirror for optical scanning of an environment.
Schwendener et al., US 2019/0011257 A1, discloses surveying instrument for scanning an object and image acquisition.
Gachter Toya et al., US 2018/0238687 A1, discloses surveying instrument for scanning an object and image acquisition.
Zweigle et al., US 2018/0101961 A1, discloses two dimensional mapping system.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485